Citation Nr: 1429172	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  12-11 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD), sleep apnea, bronchitis, and asthma, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, A.B.; and S.G.




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). The Veteran and his daughters testified at a hearing via videoconference in January 2014 before the undersigned. A copy of the transcript is of record.  

It appears that in a May 2009 report of contact, the Veteran indicated his desire to file a claim of entitlement to service connection for hypertension. The RO as the Agency of Original Jurisdiction (AOJ) has not determined if such a claim was indeed made, or initially adjudicated this claim. Such a claim is referred to the AOJ for consideration.


FINDINGS OF FACT

1. The Veteran did not appeal an October 2007 rating decision which denied service connection for a pulmonary disorder, to include COPD, sleep apnea, bronchitis, and asthma.

2.  Evidence received since the October 2007 rating decision, including a July 2012 independent medical opinion, relates to the previously unestablished element of whether the Veteran's pulmonary disorder, to include COPD, sleep apnea, bronchitis, and asthma, is attributable to exposure to jet fuel the Veteran incurred during active service while serving as a base bulk fuel man.

3. The evidence of record is at least in equipoise as to whether the Veteran's pulmonary disorder, to include COPD, sleep apnea, bronchitis, and asthma, began during active service or is related to an incident of service. 


CONCLUSIONS OF LAW

1. The October 2007 rating decision denying service connection for a pulmonary disorder, to include COPD, sleep apnea, bronchitis, and asthma, is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim for service connection for a pulmonary disorder, to include COPD, sleep apnea, bronchitis, and asthma. 38 U.S.C.A. § 5108 (West 2002 and Supp. 2013); 38 C.F.R. § 3.156 (2013).

3. A pulmonary disorder, to include COPD, sleep apnea, bronchitis, and asthma, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's VA and private treatment records and reports of examination have diagnosed his pulmonary disorder over the course of the appeal as COPD, sleep apnea, bronchitis, and asthma. 

His service entrance examination was silent for any pulmonary disorders, and he reported a history of childhood hay fever and asthma, without an attack since age three. His service treatment records indicate that: in April 1974, he was treated for an upper respiratory infection; in May 1974, he was treated for chest congestion and a red throat; in August 1974, he was treated for a cold, possibly the flu; in August 1974 and September 1974, he was treated for strep throat; in November 1974, he was treated for swollen tonsils and a sinus headache; in October 1974, he was treated for chest congestion; and in April 1975, he was treated for a cold. His service separation examination was silent for any pulmonary disorders, and the Veteran asserted that nothing had changed his last physical examination. His service personnel records indicate that the Veteran's military occupational specialty (MOS) was base bulk fuel man. 

In statements made during the appeal, including those rendered before the undersigned at the January 2014 Board hearing, the Veteran asserted that his exposure to jet fuel aggravated or caused his current pulmonary disorders. He asserted that prior to service, he ran high school track and did not have pulmonary problems that he could remember. He asserted that he first began having pulmonary problems during service, beginning in 1973, and such had not resolved. 

There are a number of VA and private etiological opinions of record. Some examiners have considered the Veteran's early history of smoking as the likely cause of his pulmonary problems. The physician who authored the July 2012 independent medical opinion noted such and asserted that while the Veteran's pulmonary disorder may indeed by related to his history of smoking, such does not preclude the conclusion that it is also as likely as not that his pulmonary disorder is related to his in-service exposure to jet fuel. The Board finds no basis upon which to lessen the probative value of any etiological opinion of record. 










(Continued on the next page)
Affording the Veteran the benefit of the doubt, due to the equipoise in the etiological opinions of record, service connection for a pulmonary disorder, to include COPD, sleep apnea, bronchitis, and asthma, is warranted. 38 U.S.C.A.       §§ 1110, 1131, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


ORDER

The previously denied claim for service connection for a pulmonary disorder, to include COPD, sleep apnea, bronchitis, and asthma, is reopened; and service connection for a pulmonary disorder, to include COPD, sleep apnea, bronchitis, and asthma, is hereby granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


